Citation Nr: 1809466	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 20, 2011 for service connection for prostate cancer.

2.  Entitlement to an effective date prior to October 20, 2011 for service connection for erectile dysfunction.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran first filed an informal service connection claim for prostate cancer and erectile dysfunction on October 20, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to October 20, 2011 for service connection for prostate cancer and erectile dysfunction have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The date of receipt is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

Prior to March 24, 2015, VA defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (eliminating the informal claims).  An informal claim was defined as "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155 (a).  Thus, the essential elements for a claim, whether formal or informal, were "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing" for the relevant time period for this appeal.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

Here, the record clearly establishes the Veteran first filed an informal service connection claim for prostate cancer and erectile dysfunction on October 20, 2011.  The Agency of Original Jurisdiction assigned the current effective date of service connection for prostate cancer and erectile dysfunction based on this claim.

There is no evidence that suggests the Veteran filed a claim prior to October 20, 2011.  In his May 2014 substantive appeal, the Veteran conceded he did not file a claim prior to this date because he was unaware that he was eligible for the benefit.  He has asserted that he should be granted an earlier effective date because VA failed to inform him of benefits for which he may be eligible.  While cognizant of the Veteran's perspective on the issue, the Board notes Congress has not authorized VA to establish effective dates on this basis and has clearly indicated the effective date of service connection will be the date of claim unless the claim is received within one year of discharge or release from active service.  See 38 U.S.C. § 5110.  VA cannot pay a benefit that has not been authorized by Congress.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Thus, the law is dispositive, and the request for an earlier effective date must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).









(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date prior to October 20, 2011 for service connection for prostate cancer is denied.

Entitlement to an effective date prior to October 20, 2011 for service connection for erectile dysfunction is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


